Title: From James Madison to James Monroe, 2 September 1813
From: Madison, James
To: Monroe, James


Dear Sir
Montpelier Sepr. 2. 1813.
I am just favored with yours of Aug. 31. In allotting Genl. Pinkney to take charge of the Expedition, I was governed by the sole consideration that it was in a manner necessary to an effective organization of the military supplies. In every other view the arrangement is ineligible. It will risk delays. It may be unsatisfactory to others, particularly Govr. Mitchell who derives weight from his talents, as well as his patriotism & station. And it would probably be unacceptable to the troops to be under his command, who would have more confidence in their ordinary leaders, and whose feelings, as they will bear the character of volunteers, ought the more to be consulted. This remark is peculiarly applicable to the troops from Georgia, whose feelings are most alive to the expedition, that State being most immediately & deeply interested in it; and Gov Mitchell being doubtless regarded by them as best fitted by his experience & knowledge of Indian affairs, to be their Commander. On a junction of the troops from Georgia & Tennissee, collision as to command will be avoided I presume by the title of Mitchell, and by the consideration that the Theatre of operations is likely to be within the limits of his State. It will be best therefore to let the business take the course originally intended, if provision can be made for the several species of supplies in the way you suggest or any other. And the War office on being apprized of this will readily avail itself of your friendly communications with it on the subject, and for which I shall feel myself much indebted; as well as for your kindness, in protracting your stay in Washington.
I see nothing that can be done in the case explained by Capt: Campbell to the Secy. of the Navy, but that the erroneous impressions in Florida with respect to an understanding between the Govt. of the U.S. & the patriots, be corrected by him as far as he can; and that such communications be made to the Govt. of Georgia, as will produce a maintenance of the laws of the State: and to the proper authy. of the U.S. in case of a violation of their laws. Affec. respects
James Madison
